          Case 3:19-cv-01192-JFS Document 63 Filed 06/15/21 Page 1 of 1



                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER PRATTS,

              Plaintiff,                 CIVIL ACTION NO. 3:19-cv-01192

              v.                         (SAPORITO, M.J.)

STATE FARM FIRE and
CASUALTY, et al.,

              Defendants.

                                   ORDER

     AND NOW, this 15th day of June, 2021, upon consideration of the

fee petition (Doc. 49) filed by counsel for the plaintiff, the submissions of

the parties, and in accordance with the accompanying Memorandum, it

is hereby ORDERED that:

     1.      From the deposited fund in the amount of $110,510.20,

plaintiff’s counsel shall receive the sum of $17,657.35 as reimbursement

for counsel fees and costs incurred in connection with recovery of the

insurance proceeds that comprise the fund; and

     2.      The balance of $92,852.85 shall be payable to the defendant,

Bank of America, N.A.

                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           U.S. MAGISTRATE JUDGE
